                  Case 5:21-mj-00004-JCH Document 1 Filed 01/19/21 Page 1 of 1 Pageid#: 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District
                                                 __________      of Columbia
                                                            District  of __________

                  United States of America
                             v.                                     )
                                                                    )        Case No.
              THOMAS EDWARD CALDWELL                                )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Thomas Edward Caldwell                                                                              ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information         u Superseding Information             ✔ Complaint
                                                                                                                      u
u Probation Violation Petition             u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 371- Conspiracy to Commit an Offense
  18 U.S.C. § 1512(c)(2)- Obstruction of an Official Proceeding
  18 U.S.C. § 1752 (a)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
  40 U.S.C. § 5104(e)(2)- Violent Entry or Disorderly Conduct

                                                                                                       Digitally signed by
                                                                              Robin M.    Robin M. Meriweather

Date:         01/17/2021
                                                                              Meriweather Date: 2021.01.17
                                                                                          15:44:32 -05'00'
                                                                                           Issuing officer’s signature

City and state:       Washington, DC                                             Robin M. Meriweather , U.S. Magistrate Judge
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
